 



Exhibit 10.10.1

 







SECOND AMENDMENT TO MANAGEMENT SERVICES AGREEMENT

 

Second Amendment (the “Amendment”), dated March 8, 2017 and effective as of
January 1, 2017, to Management Services Agreement, effective January 1, 2013, as
amended effective as of January 1, 2015 and dated May 5, 2015 (as so amended,
the “Management Agreement”), between Scores Holding Company, Inc., a Utah
corporation (“Scores”), and Metropolitan Lumber, Hardware and Building Supplies,
Inc., a New York corporation (“MLH”). Capitalized terms not defined in this
Amendment shall have the meanings ascribed to such terms in the Management
Agreement.

 

WITNESSETH:

 

WHEREAS, pursuant to the Management Agreement, MLH provides management,
compliance and other services to the Business;

 

WHEREAS, Scores and MLH desire to amend the Management Agreement to remove the
requirement that MLH provide the Services of Robert M. Gans pursuant to the
Management Agreement.

 

NOW, THEREFORE, in consideration of the covenants and conditions set forth
herein, and other good and valuable consideration, the parties hereto agree as
follows:

 

1.       Amendment of Management Agreement. Schedule A to the Management
Agreement is hereby amended to delete the reference to Robert M. Gans under the
heading, “Provision of Executive Officers.” Schedule A, as so amended, is
annexed hereto and made a part hereof.

 

2.       Management Agreement Remains in Effect. Except as expressly set forth
herein, all of the terms and provisions of the Management Agreement shall remain
in full force and effect and the parties hereto make no other amendment,
alteration or modification of the Management Agreement nor do they, nor does any
of them, by executing this Amendment, waive any provision of the Management
Agreement or any right that they or any of them may have thereunder.

 



3.       Miscellaneous. The parties hereby agree that the provisions of
Paragraph 8 of the Management Agreement shall apply to this Amendment with full
force and effect as if fully set forth herein.

 

[signature page follows]

 





 1 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 



  SCORES HOLDING COMPANY, INC.           By: /s/ Robert M. Gans   Name: Robert
M. Gans   Title: President and Chief Executive Officer      

 



  METROPOLITAN HARDWARE, LUMBER AND BUILDING SUPPLIES, INC.           By: /s/
Spencer Simon   Name: Spencer Simon   Title: Vice President      

 



 2 

 

 

SCHEDULE A

TO MANAGEMENT SERVICES AGREEMENT

SCORES HOLDING COMPANY, INC.

AND

METROPOLITAN LUMBER, HARDWARE AND BUILDING SUPPLIES, INC.

 

Provision of Executive Officers

 

Provision of Howard Rosenbluth to serve as Treasurer, Chief Financial Officer,
Secretary and a director of Scores

 

Management Services

 

Strategic planning

 

Contracting (including but not limited to negotiating license agreements with
prospective licensees) and contract compliance

 

Identification and development of new commercial avenues for exploitation of the
Scores brand

 

Marketing

 

Financial reporting and accounting services

 

Retention and interface with independent auditors and counsel

 

Investor relations

 

Compliance with the requirements of federal and state securities laws, including
but not limited to the periodic reporting provisions thereof

 

Compliance with the requirements of any securities exchange or reporting service
on which Scores’ common shares are traded

 

Arrangement/management of domestic bank facilities

 

Assistance in identifying/retaining key personnel and other service providers

 

Cash flow management

 

Service with respect to potential acquisitions

 

 

 

 

 3 



